Citation Nr: 1608844	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  03-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for inner ear disease or vestibular dysfunction manifested by vertigo (referred to herein as "vertigo").

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an effective date earlier than June 22, 2009, for the award of service connection for an acquired psychiatric disability, to include depressive and anxiety disorders.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) from July 2002 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the RO in Anchorage, Alaska.

In December 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The service connection issues on appeal were first before the Board in April 2005, at which time the Board denied service connection for hearing loss and remanded service connection for vertigo with instruction to provide the Veteran with a VA examination.  Such an examination occurred in May 2005.  In February 2006, the Board vacated its April 2005 denial for hearing loss on the grounds that new evidence had been timely submitted but not associated with the claims file.  In a separate February 2006 decision, the Board remanded both claims again with instruction that a supplemental statement of the case be issued and the Veteran be afforded the opportunity to appoint a new representative.  The Veteran appointed his current representative in October 2007, and a supplemental statement of the case was issued in January 2009.  Finally, all of the issues currently before the Board were remanded in August 2014 with instruction that the Veteran be given his requested hearing, which occurred in December 2015.  The Board is therefore satisfied that the instructions in its remands of April 2005, February 2006, and August 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not suffer a current hearing loss disability for VA compensation purposes.

2.  The Veteran's original claim for service connection for an acquired psychiatric disorder was received in October 2007 and denied in February 2008.  The Veteran filed a timely notice of disagreement, and a statement of the case was mailed to him in January 2009.

3.  A substantive appeal was not filed within 60 days of the January 2009 mailing of the statement of the case or within one year of the February 2008 mailing of the rating decision.  Prior to expiration of the 60 days, the Veteran neither requested an extension nor submitted evidence requiring issuance of a supplemental statement of the case.  The February 2008 rating decision therefore became final.

4.  A statement by the Veteran construed as a request to reopen his claim for service connection for an acquired psychiatric disorder was received by VA on June 22, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for an effective date prior to June 22, 2009, for the award of service connection for an acquired psychiatric disability, to include depressive and anxiety disorders, have not been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2006 and November 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his claimed hearing loss in April 2003 and April 2009.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim for an earlier effective date for his psychiatric disability, the VCAA does not apply because the issue presented is solely one of statutory interpretation, and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  As to this issue, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hearing Loss

The Veteran claims service connection for hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings in the discussion below, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for hearing loss.  At the Veteran's July 1965 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
0 (-10)
5 (-5)
-5 (-10)
LEFT
10 (-5)
5 (-5)
0 (-10)
5 (-5)
-5 (-10)

At his January 1969 separation examination, audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
10 (0)
0 (-5)
LEFT
15 (0)
10 (0)
5 (-5)
5 (-5)
0 (-5)

No hearing loss abnormality was noted. 

Private treatment records include a January 1993 audiometric record, revealing pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
No record
20
LEFT
5
5
5
No record
15

The Veteran was diagnosed with mild midfrequency sensorineural hearing loss.  Treatment records from March 2001 revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
20
LEFT
15
15
10
15
20

The Veteran reported episodes of vertigo and was diagnosed with sensorineural hearing loss and vertigo.  His physician noted his in-service noise exposure.

In a March 2001 email to VA, the Veteran reported that he had a current disability of sensorineural hearing loss, and he was exposed to engine noise from jet aircraft while serving in the Air Force, though he did wear ear protection.  

In a May 2001 letter, the Veteran's private physician stated that the Veteran suffers from hearing loss and episodes of objective vertigo.  The physician opined that it is more probable than not that the Veteran's hearing loss and vertigo are due to prolonged noise exposure from service.

In his June 2001 claim, the Veteran reported vertigo and hearing loss that he first noticed in 1992.  In a statement received in July 2001, the Veteran stated that in service he was exposed to military aircraft noise day in and day out for four and a half years.  He reported a current difficulty hearing high pitch sounds and conversations in a crowd.  He also gets dizzy very easily, exacerbated when he is sick and causing piercing pain in the inner ear canal.

The Veteran underwent a VA examination in April 2003.  He reported hearing loss and noise exposure in service and denied any other excessive noise exposure.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
10
10
15
15
20

Speech recognition scores were 100 percent in the right ear and 98 percent in the left ear.  He was diagnosed with normal hearing.  

Private treatment records include two audiograms in March 2005.  At the first, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
15
20
15
20
25

Speech recognition was not measured.  At the second March 2005 audiogram, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
15
15
10
15
20

Speech recognition scores were 100 percent in both ears, though the record does not indicate whether the Maryland CNC test was used.  The physician diagnosed hearing within normal limits.  

In an October 2006 statement, the Veteran reported that what he claims as hearing loss is actually a more obscure condition, hyperacusis.  The Board notes that since this statement, the Veteran's tinnitus rating has been reclassified as "tinnitus and hyperacusis."  As his tinnitus rating not on appeal reflects his hyperacusis, any claim for hyperacusis is therefore beyond the scope of this appeal. 

VA treatment records include an October 2007 audiology note.  The specific pure tone thresholds were not included in the note, but the audiologist found hearing within normal limits across the frequency range with good word recognition, bilaterally.

The Veteran underwent another VA examination in April 2009.  He reported hypersensitivity to certain noises.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
15
15
15
25
25

Speech recognition scores were 100 percent in both ears.  The examiner diagnosed normal hearing, tinnitus, and hyperacusis syndrome.

The Board finds that the evidence weighs against a finding of a current hearing loss disability.  The Veteran's hearing has been tested numerous times, by service physicians, VA examiners, VA treating audiologists, and private audiologists.  No test results, however, meet the VA definition of a hearing loss disability under 38 C.F.R. § 3.385.  Furthermore, in some statements the Veteran has explicitly stated he does not suffer from hearing loss, but more accurately suffers from hyperacusis, a disability for which he already has been awarded service connection.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Acquired Psychiatric Disorder

The Veteran seeks an effective date earlier than June 22, 2009, for an award of service connection for an acquired psychiatric disability, to include depressive and anxiety disorders.

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

In this case, the Veteran's original claim for service connection for an acquired psychiatric disorder was filed in October 2007.  This claim was denied in a February 2008 rating decision.  The Veteran appealed this decision in a March 2008 notice of disagreement, and a statement of the case was mailed to him in January 2009.

A substantive appeal was not filed within 60 days of the January 2009 mailing of the statement of the case or within one year of the February 2008 mailing of the rating decision.  Prior to expiration of the 60 days, the Veteran neither requested an extension nor submitted evidence requiring issuance of a supplemental statement of the case.  Rather, the Veteran's representative submitted a February 2009 statement indicating that the Veteran wished to withdraw his claim.  A subsequent statement from the Veteran received on June 22, 2009, was construed as a request to reopen is claim, and on this basis service connection was granted effective that date.

The Veteran has supplied evidence indicating that he did not wish to withdraw his appeal in February 2009.  Specifically, he provided a February 2009 letter to his representative discussing his active claims.  While the letter expresses the opinion that his psychiatric claim is a "dead issue," this is because his doctor at the time was unwilling to provide the necessary nexus opinion.  The Veteran explicitly told his representative that he wished to talk before anything was sent to VA.

The Board nevertheless finds that the February 2008 rating decision is a final decision that is not subject to revision absence a finding of clear and unmistakable error.  Not only did the Veteran's representative file a withdrawal of the claim, but the Veteran failed to file a substantive appeal in the required time period.  The Veteran's February 2009 letter to his representative makes clear that he received the statement of the case mailing, and the cover letter to the statement of the case clearly notified him that his case would be closed if he failed to file a substantive appeal or an extension request within 60 days.  Because the Veteran failed to submit a substantive appeal, an extension request, or new and material evidence within the appeal period, the Board finds that the February 2008 rating decision became final.  See 38 C.F.R. §§ 20.202, 20.302(b)(1).  The Board recognizes that the Veteran may have wished his representative to file a timely substantive appeal on his behalf.  Unfortunately, the issue must be decided based on what was actually filed, not on what the Veteran wanted his representative to file.

Based on the foregoing, the Board finds that the June 22, 2009 date of the claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).


ORDER

Service connection for hearing loss is denied.

An effective date earlier than June 22, 2009, for the award of service connection for an acquired psychiatric disability, to include depressive and anxiety disorders, is denied.


REMAND

The Veteran claims service connection for vertigo.  Specifically, he claims that his vertigo is the result of an inner ear disease or vestibular dysfunction due to exposure to noise in service.  

At his April 2003 VA examination, the Veteran reported vertigo one or two times per month, lasting from 30 to 60 seconds.  The examiner opined that his vertigo did not appear to be peripherally related as far as a vestibular abnormality.  This opinion was based on discussion and evaluation with the Veteran.  The examiner noted that an electronystagmography study (ENG) would need to be performed to get a more precise picture of any vestibular dysfunction.

The Veteran underwent a VA examination specifically for his vertigo in May 2005.  In following up the prior April 2003 VA examination, the examiner ordered an ENG to determine the existence of peripheral vertigo.  The study was conducted in May 2005, and in a June 2005 addendum the examiner found the ENG to be normal, and so concluded that the Veteran's vertigo was not caused by any peripheral vestibular pathology.  VA requested clarification of this opinion, and in September 2005 the examiner clarified that the prior nexus opinion offered by the Veteran's private opinion does not appear to be based on any objective evidence.  The ENG, in contrast, clearly shows no peripheral vestibular dysfunction, and any vertigo should be evaluated by a neurologist if an alternate etiology is to be determined.  

At his December 2015 hearing, the Veteran stated that his hyperacusis is a vestibular dysfunction as was his vertigo and VA was being inconsistent in granting one condition but denying the other.  He reported symptoms of vertigo when turning to walk in another direction and when walking in a straight line.

In a December 2015 statement, the Veteran reported that he experienced vertigo in late August 2013.  His physicians transferred him to the Elmendorf Hospital emergency room.  In early September, he was seen at the Elmendorf Neurological Clinic and diagnosed with benign paroxysmal positional vertigo, an inner ear disorder.  

Records from this treatment are not part of the claims file.  VA has a duty to assist the Veteran in obtaining these records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Specifically, contact the Veteran and his representative via letter for authorization to obtain records from the Elmendorf Neurology Clinic, for treatment in September 2013 and anytime thereafter.  All efforts to obtain these records shall be documented in the claims file.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


